Matter of DiMaio v DiMaio (2016 NY Slip Op 05369)





Matter of DiMaio v DiMaio


2016 NY Slip Op 05369


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2015-06185
 (Docket Nos. F-875-11, F-22356-09)

[*1]In the Matter of Francesco DiMaio, respondent,
vMaureen DiMaio, appellant.


Maureen DiMaio, Little Neck, NY, appellant pro se.
Nora Constance Marino, Great Neck, NY, for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Connie Gonzalez, J.), dated June 9, 2015. The order, in effect, denied the mother's objections to an order of that court (Sudeep Kaur, S.M.) dated August 29, 2014, which denied, without a hearing, the mother's petition for an upward modification of the father's child support obligation.
ORDERED that the order dated June 9, 2015, is affirmed, with costs.
The mother filed a petition seeking an upward modification of the father's child support obligation. In an order dated August 29, 2014, a Support Magistrate denied, without a hearing, the mother's petition. In the order appealed from, the Family Court denied, as untimely, the mother's objections to the Support Magistrate's order. The mother appeals.
Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Kimelfeld v Menczelesz, 137 AD3d 914, 914-15; Matter of Babb v Darnley, 123 AD3d 1028, 1029; Matter of Heuser v Chavez, 117 AD3d 738, 738). On this record, the Family Court properly denied the mother's objections as untimely (see Matter of Kimelfeld v Menczelesz, 137 AD3d at 915; Matter of Yalvac v Williams, 131 AD3d 622; Matter of Babb v Darnley, 123 AD3d at 1029).
The mother's remaining contentions are without merit.
BALKIN, J.P., ROMAN, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court